Lacojibe, J.,
(orally.') It is unnecessary, in disposing of this case, to enter upon any elaborate discussion of the provisions of the statute under which this particular case arises. Such discussion I suppose will come . up in the Album Case, (Liebenroth v. Robertson, 33 Fed. Rep. 457,) which is now on its way to the supreme court; and I suppose the decision of the supreme court in that case will practically control the decision in this.
*95I shall therefore direct a verdict for the defendant, and the reasons •which control me in coming to that conclusion are:
1. The testimony of the plaintiff that the metal which is present in this combination is essential to the article; that both the paper and the metal are essential to the product.,
2. The relative values of the two articles, irrespective of their use.
Even if it be conceded that all the labor of putting the articles together is to be counted with the paper, instead of being divided between the metal and the paper, then the cost of the wire, plus the cost of the labor in cutting the wire, (and which is a part of the cost of the wire,) is over 14 per cent, of the value of the product as the article stands completed; it is over 15 per cent, the value of the paper and the wire together; and, as compared with the value of the paper alone, it is 211 per cent, of the value of the paper. In view of those relative proportions in which the metal and the paper enter into the article, and of the testimony of the witness that both are equally essential to the product, under the rule laid down in the Album Case a verdict is directed for the defendant.